Citation Nr: 1611985	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  09-41 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a thyroid disorder, to include as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from July 1986 to April 1992.

This mater comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Following the hearing, the record was held open for a period of 60 days to allow the Veteran to submit additional evidence.  

The Board previously remanded this matter for additional development in May 2012 and December 2012.  In May 2012, the case was remanded to obtain VA treatment records and a VA examination.  In December 2012, the Board remanded the case to obtain a supplemental medical opinion and to attempt to obtain private treatment records.  The Board finds that there has been substantial compliance with the May 2012 and December 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A current thyroid disorder, diagnosed as hypothyroidism, is not related to active service, to include ionizing radiation exposure.


CONCLUSION OF LAW

Service connection for a thyroid disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

In this case, the RO provided the Veteran with VCAA notice in March 2006.  The notice letters informed the Veteran of the evidence required to substantiate a service connection claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letter included notice of how disability ratings and effective dates are determined. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the claim. The service treatment records and personnel records have been obtained, as well as post-service VA and private treatment records identified by the Veteran.   In the December 2012 remand, the Board directed the RO to attempt to obtain medical records from Dr. Peterson and Dr. Ford.   In January 2013, the RO requested that the Veteran submit the identified treatment records or an authorization to obtain the records.   In a January 2013 statement, the Veteran noted that he told Dr. Ford to transfer his records to Dr. Peterson.  The Veteran did not provide additional medical records or a completed authorization for the records.  

The Veteran had a VA examination in June 2012, and an addendum opinion was obtained in January 2013.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded an adequate examination.  The claims file and treatment records were reviewed, the Veteran's history was taken, and a complete examination was conducted.  The examiner provided a medical opinion based on the Veteran's medical history and a review of the claims file.  Therefore, the Board finds that the June 2012 examination and January 2013 addendum opinion are adequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

As noted above, the Veteran was afforded a Board hearing in April 2011.  At that hearing, testimony was presented on the issue of the claim for service connection for hypothyroidism.  The Veterans Law Judge and the Veteran's representative outlined the issues on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claim, including identifying relevant types of evidence. Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished with respect to the claim being decided, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).






Analysis of Claim

Service Connection for a Thyroid Disorder

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In this case, the Veteran has a current diagnosis of hypothyroidism.  Hypothyroidism is not listed as a chronic disease under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71   (1997).  First, there are diseases that are presumptively service connected in radiation-exposed Veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Second, service connection can be established under 38 C.F.R. § 3.303(d)  with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d)  by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must determine whether the disability is otherwise the result of active service. In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Veteran asserts that hypothyroidism is related to exposure to ionizing radiation during service.  He contends that he was exposed to radiation as an electrician's mate aboard the USS Kamehameha and while training as a student at SG3 prototype reactor plant at NPTU Balston Spa, New York.  The Veteran further asserts that he was exposed to excessive amounts of iodine during a 1991 CT scan with radio contrast dyes.
The Veteran's current disability, hypothyroidism, is not one of the diseases subject to presumptive service connection for radiation exposed veterans under § 3.309(d).    Hypothyroidism is not defined as a "radiogenic disease" under § 3.311.  Therefore, the procedures set forth under § 3.311 are not applicable to this case.  However, under Combee, the Board must still consider whether the claimed condition is related to service on a direct basis.  

The Veteran had active duty service from July 1986 to April 1992.  Service treatment records do not show complaints or findings of a thyroid condition.   Service treatment records show that the Veteran had a CT scan in October 1991 for the evaluation of headaches.  

The Veteran's DD Form 214 shows that his occupation during service was submarine nuclear propulsion plant operator.  The record includes a Report of Occupational Exposure of Ionizing Radiation, dated in April 1992.  The report reflects that the Veteran had exposure to ionizing radiation at the NPTU Balston Spa from January 1988 to October 1988 and aboard the USS Kamehameha submarine from November 1988 to April 1992.  The Veteran's total lifetime radiation dose was 0.295 REM.  

Post-service treatment records dated from 1995 to the present reflect treatment for hypothyroidism.  

The Veteran had a VA examination for thyroid disorders in June 2012.  The Veteran reported that he was first diagnosed with hypothyroidism in 1994 due to lab testing for constipation and an irregular heartbeat.  The Veteran reported that he was started on daily Synthroid in 1994.  He denied any family history of hypothyroidism.  The examiner opined that the claimed condition was less likely than not incurred in or caused by service.  The examiner explained that hypothyroidism is frequently present in the general population and is not known to be caused by generalized radiation exposure.  The examiner stated that, although focal, high dose neck irradiation may lead to hypothyroidism, there is no indication that the Veteran had this type of localized exposure.  

In December 2012, the Board remanded the claim in order to obtain an addendum opinion.  The Board  asked the VA examiner to consider the Veteran's testimony that he had to tuck his head directly underneath the steam generator on the submarine due to lack of space.  The remand noted that the Veteran questioned the accuracy of the dosimeter on his neck because most of his radiation exposure was concentrated toward his head and neck.  The Board requested that the examiner consider the Veteran's statement that most of his radiation exposure was concentrated by his head and neck and reconcile the Veteran's testimony with the opinion in the June 2012 VA examination.  

The VA examiner completed an addendum opinion in January 2013.  The examiner reiterated the prior opinion that hypothyroidism is frequently present in the general population and is not known to be caused by generalized radiation exposure.  The examiner noted that, although focal, high dose neck irradiation may lead to hypothyroidism, there is no indication that the Veteran had this type of localized exposure.  The examiner  stated that, if the Veteran had been exposed to significant radiation (i.e. enough to lead to thyroid abnormalities), then his dosimeter on his hip would still have an elevated reading, which it did not.  The examiner stated that the dosimeter does not need to be located on the neck to report levels of exposure to that area.  The examiner concluded that he continued to support his prior opinion.  

The Board finds that the weight of the competent medical evidence is against a nexus between the Veteran's current hypothyroidism and his active duty service, to include ionizing radiation exposure. The VA examinations and post-service medical  records in evidence do not provide medical nexus opinions linking hypothyroidism  to active service.

The Board has considered the lay statements submitted by the Veteran.  In a January 2013 written statement, the Veteran stated that he had an odd sunburn on his leg in service.  The Veteran also noted that he had constipation and an irregular heartbeat and was always exhausted.  A January 2013 statement from the Veteran's wife noted that she met him in 1992.  She stated that he had experienced heart palpitations and "skipping" of heartbeats ever since she had known him.  

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts that the lay witness observed, such as the symptoms experienced by the Veteran during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence is not sufficient to establish a nexus in this case, as the cause of the diagnosed hypothyroidism is a complex medical question, which is beyond the competency of a layperson.  Therefore, this is not a case in which the lay statements of the appellant may serve to establish any association between the Veteran's thyroid disability and service.

The Veteran submitted article about thyroid disorders and a book excerpt entitled, "Information on Radiation Exposure and Risk."   The article indicates that thyroid problems, such as hypothyroidism, may develop after radiation exposure.  The Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  In this case, the article about thyroid disorders is not sufficient to establish a causal link because the article does not address the probability of thyroid damage based upon the specific quantify of radiation exposure shown in this case.  
The information about radiation exposure and risk is not sufficient to establish a nexus because it discusses risks of radiation in general terms but does not discuss the relationship between radiation exposure and hypothyroidism.   

For the reasons set forth above, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a thyroid disorder,  to include as due to ionizing radiation.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b)  (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).








ORDER

Service connection for a thyroid disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


